Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 and 15-21 are currently pending and a preliminary amendment to the claims filed on 04/10/2020 is acknowledged.  

Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IT102017000089011 on 08/02/2017. Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 04/10/2020 and 05/29/2020 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the N-acetyl-L-carnitine” which lacks antecedent basis because claim 10 depends from claim 6 which also depends from claim 1 and however, claim 1 does not recite such N-acetyl-L-carnitine.  
Claim 11 recites “the taurine” which lacks antecedent basis because claim 11 depends from claim 6 which also depends from claim 1 and however, claim 1 does not recite such taurine.  

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the amount of N-acetyl-L-carnitine and depends from claim 6. However, claim 6 depends from claim 1 that does not recite such N-acetyl-L-carnitine, and thus claim 10 does not further limit claim 6.  
Claim 11 recites the amount of taurine and depends from claim 6. However, claim 6 depends from claim 1 that does not recite such taurine, and thus claim 11 does not further limit claim 6.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 and 15-21 are rejected under 35 USC 103 as being obvious over Carl Louise Schroeder (US10945979B1, is effective filing date is 12/13/2016) in view of Western New York Urology Associates, “Impotence”, 2010, pp. 1-6 (hereinafter, Western New York); Hualin (CN104971063A, citation is obtained from Google English Translation); Mikov et al., “Effect of transdermal testosterone or alpha-lipoic acid on erectile dysfunction and quality of life in patients with type 2 diabetes mellitus”, Folia Med (Plovdiv), Jan-Mar 2013; 55(1):pp. 55-63 (IDS of 4/10/2020); and Shin et al., “Maca (L. meyenii) for improving sexual function: a systematic review”, BMC Effect of transdermal testosterone or alpha-lipoic acid on erectile dysfunction and Complementary and Alternatively Medicine 2010, 10:44.
Applicant claims including the below claims 1 and 13 filed on 04/10/2020:

    PNG
    media_image1.png
    198
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    822
    media_image2.png
    Greyscale


Regarding instant claims 1, 4, 6-9, 11, 13, 16-18 and 20, they are rejected by Schroeder in view of Hualin and Mikov 
Schroeder teaches amino acid containing pharmaceutical compositions or nutritional food composition for promoting vascular endothelial health include arginine, citrulline, and taurine and may be combined with additional ingredients including excipients, binders, vehicles, antioxidant such as lipoic acid, zinc, herbs and species such as maca, etc.  to form beverages, concentrates, and non-liquid food compositions; and methods of administering the compositions to improve endothelial health, treat endothelial dysfunction, treat sexual dysfunction, treat altitude sickness, treat decompression sickness, treat jet lag, and treat fatigue (abstract and col. 2, lines 20-24 and col. 8, lines 27-42) (instant claims 1, 3 and 13); the composition is provided in the form of an alcoholic beverage composition that increases vasodilation (col. 2, lines 14-35) where citrulline includes L-citrulline (col. 3, lines 63-676) in an amount of about 150mg to about 12g (=12000mg) daily (col. 4, lines 19-23) which overlaps 1 mg to 6000mg or 1000mg to 5000mg (instant claims 7 and 16) and the taurine to modulate calcium channel in smooth muscle tissue is used in an amount of 0.1-20g (=100mg -20g) daily (col. 4, lines 28-60) which overlaps the instant range of 1mg-1000mg or 300 to 700mg (instant claims 11 and 20). In this context, please see MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”; the composition further comprises additional ingredients including sweetener, water, antioxidants such as lipoic acid (col. 2, lines 20-24 and col. 8, lines 27-42), zinc & vitamin, amino acids and fatty acids, food and drink ingredients, herbs and species such as maca, functional ingredients such as binders, emulsifiers, stabilizers, thickening agents … etc. (col. 9, line 13 – col. 10, line 60); and the composition is provided as tablet or capsule or beverage containing dry powder with appropriate excipients which suggests oral form (col. 11, lines 36-45  and Tables 2-6) (instant claim 6).   
However, Schroeder does not expressly teach specifically selecting zinc and its specific example of bisglycinate among the minerals, and its amount of instant claims 1, 4, 5, 8, 13, 15, and 17. The deficiencies are cured by Hualin. 
Hualin teaches medicinal composition containing tadalafil and zinc and pharmaceutical excipients (abstract) where the zinc is trace element necessary in a kind of human body and affects testicular development and spermatogenesis and thus zinc deficiency causes seminiferous tubule atrophy and tube wall is thinning, subside, impaired, and that is, zinc is an effective ingredient to treat male’s sexual disorder (page 1, last paragraph); and zinc bisglycinate in an oral composition is provided in an amount of 0.5 to 3 g (=500mg to 3000mg) per 1000 amounts which may read on the instant amount of 0.01 mg to 15mg or 1 to 15mg because the total weight of the claimed composition is not numerically defined (instant claims 1, 4, 5, 8, 13, 15 and 17 – Zn and its amount). See MPEP 2144.05 as noted above. 
It would have been prima facie to specifically select zinc e.g., zinc bisglycinates of Hualin among various minerals of Schroeder in order to enhance male’s sexual potency and/or treatment of sexual dysfunction because as taught by Hualin, the zinc salt is effective to treat male’s sexual disorder. 

Mikov teaches that alpha-lipoic acid in an amount of 600mg is effective to treat erectile dysfunction wherein 600mg of prior art is within the instant range of 1-2000mg (instant claims 1, 5, 9, 13, 15, and 18 – alpha-lipoic acid and its amount). See MPEP 2144.05 as noted above. 
It would have been prima facie to specifically select alpha-lipoic acid of Mikov among various antioxidants of Schroeder in order to enhance male’s sexual potency and/or treatment of sexual dysfunction because as taught by Mikov, the alpha-lipoic acid is effective to treat men’s erectile dysfunction. 
In light of the foregoing, instant claims 1, 4, 6-9, 11, 13, 1-18 and 20 are obvious over Schroeder in view of Hualin and Mikov. 

Regarding instant claims 2, 10 and 19, they are rejected by Schroeder in view of Hualin and Mikov and Western New York 
However, Schroeder/Hualin/Mikov does not expressly teach the composition comprises N-acetyl-L-carnitine (ALC) or its derivatives, and its amount of instant claims 2, 5, 10, 15 and 19. The deficiencies are cured by Western New York. 
Western New York teaches N-acetyl-L-carnitine (ALC) improves restoration of sexual potency along with sildenafil, testosterone or Viagra in men where the ALC is which touches the instant amount of 2000mg (instant claims 2, 5, 10 & 15 – carnitine and its amount). See MPEP 2144.05 as noted above. 
It would have been prima facie to further add ALC of Western New York to the composition of Schroeder/Hualin/Mikov containing zinc, citrulline, lipoic acid and pharmaceutical excipients in order to enhance or maximize male’s sexual function and/or treatment of sexual dysfunction because as taught by Western New York, the ALC is effective to treat men’s erectile dysfunction. In this regard, please see that MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Although Western New York does not expressly teach 200-600mg of ALC of instant claim 19, the instant range would be optimized depending on the intended purpose, severity of sexual disorder, relationship with other ingredients, etc. In the absence of criticality, the prior art range would be optimized or adjusted to be lowered to obtain the instant range (instant claim 19 – carnitine amount).  
In light of the foregoing, instant claims 2, 10 and 19 are obvious over Schroeder in view of Hualin/Mikov and further in view of Western New York. 

Regarding instant claims 3, 12 and 21, they are rejected by Schroeder in view of Hualin and Mikov and Shin 
However, Schroeder/Hualin/Mikov does not expressly teach Andean maca extract (L. meyenii) and its amount of instant claims 3, 5, 12, 15 and 21. The deficiencies are cured by Shin.
 Shin teaches maca improves sexual function when it is orally administered in an amount of 1500mg to 3000mg (see entire document including Table 1 and page 5) which is within the instant range of 1-3000mg. see MPEP 2144.05 as noted above. 
It would have been prima facie to further add maca of Shin to the composition of Schroeder/Hualin/Mikov containing zinc, citrulline, lipoic acid, taurine and pharmaceutical excipients in order to enhance male’s sexual function and/or treatment of sexual dysfunction because as taught by Shin, the maca is effective improves sexual potency. In this context, please see that MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Regarding instant claims 5 and 15, they are rejected by Schroeder in view of Hualin/Mikov/Western New York/Shin 

One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references do not disclose the specific combination of variables (a combination of zinc  or zinc bisglycinate, L-citrulline, alpha-lipoic acid, N-acetyl-carnitine, taurine, and Andean maca extract for the treatment of men’s sexual dysfunction), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of (from cited references, e.g. citrulline, zinc glycinates, alpha-lipoic acid, taurine from Schroeder/Hualin/Mikov, ALC from Western New York, and Andean maca from Shin and their overlapping amounts) to prepare the claimed composition and use it in the method of treatment.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the embodiments of instant claims 5 and 15 within the purview of the ordinary skilled artisan upon reading the cited references and would yield predictable results.
In light of the foregoing, instant claims 5 and 15 are obvious over Schroeder in view of Hualin/Mikov/Western New York/Shin. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from food, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
From the purview of the level of ordinary artisan, the claimed invention is obvious for the reasons as noted above.  Further, this rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” In addition, MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/          Primary Examiner, Art Unit 1613